ALLEN, J.
TRIAL.
(590 V2d). Judgment should not be rendered on special findings of fact as against the general verdict unless such special findings, when considered together, are inconsistent and irreconcilable with the general verdict.
(590 Jf). When the trial court enters judgment for the plaintiff upon verdict of a jury, and later upon motion for judgment notwithstanding the verdict, grants such motion and enters judgment for the defendants in considering whether the facts specially found are irreconcilable with the general verdict, the reviewing court should not inquire into the evidence adduced at the trial.
ERROR PROCEEDINGS.
(260A) When error is prosecuted in the Court of Appeals, and when ■ one of the errors assigned is that the court erred in granting the motion filed by defendants below for judgment notwithstanding the verdict, and an additional error assigned is that the judgment is contrary to the law and to the evidence, and the Court of Appeals, upon consideration of all the assigned errors, enters a general judgment of affirmance, it will be assured that the Court of Appeals in arriving at its decision considered the evidence presented in the. record upon the question whether the judgment below was contrary to the law and to the evidence, and not in connection with the answers to the interrogatories.
• Kindkade, Robinson, Jones and Matthias. J.J., concur. Day J., not participating.